Michigan Supreme Court
                                                                                           Lansing, Michigan




Syllabus
                                                                Chief Justice:
                                                                                     Justices:
                                                                Stephen J. Markman
                                                                                     Robert P. Young, Jr.
                                                                                     Brian K. Zahra
                                                                                     Bridget M. McCormack
                                                                                     David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                     Joan L. Larsen
This syllabus constitutes no part of the opinion of the Court but has been           Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.             Kathryn L. Loomis



                        PERKOVIC v ZURICH AMERICAN INSURANCE COMPANY

             Docket No. 152484. Argued on application for leave to appeal December 7, 2016.
       Decided April 14, 2017.

               Dragen Perkovic filed an amended complaint in the Wayne Circuit Court naming Zurich
       American Insurance Company as a defendant in an action seeking to recover no-fault personal
       protection insurance (PIP) benefits for injuries he sustained in a motor vehicle accident on
       February 28, 2009. At the time of the accident, Perkovic was operating a semitruck. Perkovic
       was treated for his injuries at The Nebraska Medical Center. On April 30, 2009, The Nebraska
       Medical Center sent Perkovic’s medical records and associated bills to Zurich American,
       Perkovic’s employer’s insurance company. Zurich asserted that it had no injury report for
       Perkovic and on May 19, 2009, denied payment for Perkovic’s medical treatment at The
       Nebraska Medical Center. Perkovic filed his initial complaint on August 11, 2009, seeking
       unpaid PIP benefits and naming his own automobile insurance company, Citizens Insurance
       Company of the Midwest, as a defendant. He later amended the complaint to add his bobtail
       insurer, Hudson Insurance Company, as a defendant. Perkovic did not add Zurich American as a
       defendant until March 25, 2010, about 13 months after the accident. Perkovic’s claims against
       Citizens and Hudson were dismissed after the Court of Appeals, STEPHENS, P.J., and OWENS and
       MURRAY, JJ., ruled that Zurich American was the highest-priority insurer. Perkovic v Hudson
       Ins Co, unpublished per curiam opinion of the Court of Appeals, issued December 20, 2012
       (Docket No. 302868). When the case returned to the trial court, Zurich American moved for
       summary disposition under MCR 2.116(C)(7), contending that Perkovic’s claim was barred by
       the one-year limitations period in MCL 500.3145(1) because Zurich American had not received
       written notice of Perkovic’s claim and had not paid any benefits on his behalf before the
       limitations period expired. Perkovic argued that The Nebraska Medical Center’s correspondence
       with Zurich American constituted sufficient notice under MCL 500.3145(1). The trial court,
       Maria Oxholm, J., agreed with Zurich American and entered summary disposition in its favor.
       The Court of Appeals, TALBOT, P.J., and WILDER and FORT HOOD, JJ., affirmed. Perkovic v
       Zurich American Ins Co, 312 Mich. App. 244 (2015). Perkovic sought leave to appeal, and the
       Supreme Court ordered and heard oral argument on whether to grant his application for leave to
       appeal or take other action. 499 Mich. 935 (2016).

             In an opinion by Justice BERNSTEIN, joined by Chief Justice MARKMAN and Justices
       ZAHRA, MCCORMACK, VIVIANO, and LARSEN, the Supreme Court held:
        The statutory notice period for seeking no-fault benefits is satisfied when documentation
containing all the information required by MCL 500.3145(1) is provided to a no-fault insurance
company by the medical provider that treated the insured’s injuries. In this case, The Nebraska
Medical Center sent Perkovic’s medical records and associated billing information to Zurich
American. The documentation contained everything required by MCL 500.3145(1) to give
notice to an insurer of an insured’s claim for no-fault benefits. That is, the documentation sent to
Zurich American included the claimant’s name and address, the name of the person injured, and
the time, place, and nature of the injuries. MCL 500.3145(1) does not include a requirement that
the notice expressly state that the information is being provided to support a potential claim for
no-fault benefits. The statute requires that notice be given in writing within one year after the
accident causing injury, and it states that notice may be given by the person entitled to benefits—
the insured—or by a person in the insured’s behalf. Contrary to the Court of Appeals’
conclusion that notice of injury must inform an insurer of the possible pendency of a claim for
no-fault benefits, giving an insurer notice that a claimant may pursue a no-fault action for unpaid
benefits is not required by MCL 500.3145(1). Nor does proper notice under MCL 500.3145(1)
require that an insured presently be making a claim for no-fault benefits. It only mattered that
Zurich American received the information required by MCL 500.3145(1) within one year of the
accident. Because Zurich American received the records from The Nebraska Medical Center
within one year of the accident, Perkovic’s amended complaint against Zurich American filed 13
months after the accident was not barred by the statute of limitations.

       Reversed and remanded. Trial court’s summary disposition order vacated.

        Justice YOUNG, dissenting, largely agreed with the reasoning of the majority opinion but
disagreed with its outcome. Although Zurich American received notice that Perkovic had
received medical treatment from The Nebraska Medical Center, the notice was not sent in behalf
of an insured who was, at that time, claiming that he was entitled to no-fault benefits. The notice
Zurich American received did not clearly communicate that Perkovic was making a claim for
PIP benefits; instead, the notice could have been interpreted as seeking other benefits under the
insurance policy. The notice in this case was not given by either someone claiming to be entitled
to no-fault benefits or someone acting in his behalf. Justice YOUNG would have affirmed the
result reached by the Court of Appeals because summary disposition was properly granted in
Zurich American’s favor.




                                    ©2017 State of Michigan
                                                                             Michigan Supreme Court
                                                                                   Lansing, Michigan




OPINION
                                                      Chief Justice:           Justices:
                                                      Stephen J. Markman       Robert P. Young, Jr.
                                                                               Brian K. Zahra
                                                                               Bridget M. McCormack
                                                                               David F. Viviano
                                                                               Richard H. Bernstein
                                                                               Joan L. Larsen

                                                                       FILED April 14, 2017


                            STATE OF MICHIGAN

                                     SUPREME COURT


DRAGEN PERKOVIC,

              Plaintiff-Appellant,

v                                                               No. 152484

ZURICH AMERICAN INSURANCE
COMPANY,

              Defendant-Appellee.


BEFORE THE ENTIRE BENCH

BERNSTEIN, J.
       This case concerns the notice requirements of the no-fault act, MCL 500.3101 et

seq., specifically those set forth in MCL 500.3145(1). The question before us is whether

a nonparty medical provider’s provision of medical records and associated bills to an

injured person’s no-fault insurer within one year of the accident causing injury constitutes

proper written notice under MCL 500.3145(1), so as to prevent the one-year statute of

limitations in MCL 500.3145(1) from barring the injured person’s subsequent no-fault

claim. We hold that when, as in this case, the documentation provided by the medical
provider contains all of the information required by MCL 500.3145(1) and is provided to

the insurer within one year of the accident, the statutory notice requirement is satisfied

and the injured person’s claim is not barred by the statute of limitations. Therefore, we

reverse the judgment of the Court of Appeals, vacate the trial court’s order granting

summary disposition in favor of defendant Zurich American Insurance Company, and

remand to the trial court for further proceedings consistent with this opinion.

                       I. FACTS AND PROCEDURAL HISTORY

       On February 28, 2009, plaintiff Dragen Perkovic was operating a semitruck in

Nebraska when he swerved to avoid hitting a car that had spun out in front of him.

Plaintiff’s truck then crashed into a wall. Plaintiff’s resulting injuries were treated at The

Nebraska Medical Center. At the time of the accident, plaintiff maintained personal

automobile insurance with Citizens Insurance Company of the Midwest (Citizens) and a

bobtail insurance policy 1 with Hudson Insurance Company (Hudson).                 Plaintiff’s

employer was insured by defendant Zurich American Insurance Company.

       On April 30, 2009, staff at The Nebraska Medical Center mailed a bill for the

services it had provided, as well as plaintiff’s medical records, to defendant. A custodian

of records and billing for The Nebraska Medical Center explained by affidavit that the

bills and records were sent to defendant on plaintiff’s behalf in order to obtain payment

for the services provided in relation to plaintiff’s accident-related injuries. The medical


1
  Bobtail insurance provides liability coverage for the owner/operator of a commercial
truck after a load has been delivered and the truck is not being used for trucking
purposes.



                                              2
bills and records both contained plaintiff’s name and address. The medical records also

provided the following summary:

               46 yo male semi truck driver c/o R upper back pain after MVC.
       States that he was driving down interstate when car in front of him began to
       spin[;] he swerved to avoid the car since in semi and ran into a wall hitting
       front[]driver side.

The records further stated that plaintiff may have suffered a “back sprain, cervical sprain

or fracture, chest wall contusion, contusion, head injury, liver injury, myocardial

contusion, pneumothorax, splenic injury, sprained or fractured extremity.”

       On May 19, 2009, defendant denied payment for the services, returning the bill

and records to the sender stamped with the following statement: “No injury report on file

for this person.”

       On August 11, 2009, plaintiff filed suit under the no-fault act, seeking unpaid

personal protection insurance (PIP) benefits arising out of the February 28 accident. The

initial complaint filed in the trial court only named Citizens, plaintiff’s personal insurer,

as a defendant. Plaintiff later amended the complaint to add Hudson, the bobtail insurer,

as a defendant. Plaintiff did not amend his complaint to add defendant as a party until

March 25, 2010, approximately thirteen months after the accident. Some confusion arose

as to which of the insurers was highest in priority, but ultimately the Court of Appeals

concluded that defendant was the highest-priority insurer. See Perkovic v Hudson Ins

Co, unpublished per curiam opinion of the Court of Appeals, issued December 20, 2012

(Docket No. 302868). The claims against the other insurers were then dismissed.

       When the case returned to the trial court, defendant filed a motion for summary

disposition under MCR 2.116(C)(7), arguing that plaintiff’s claims were barred by the



                                             3
one-year statute of limitations in MCL 500.3145(1) because defendant had not received

written notice of the claim or paid any benefits before the limitations period expired.

Plaintiff contended that the medical bills and records from The Nebraska Medical Center

satisfied the notice requirements of MCL 500.3145(1), but the trial court disagreed and

granted defendant’s motion for summary disposition in an opinion and order dated

February 20, 2014. The Court of Appeals affirmed the trial court’s ruling in a published

opinion. Perkovic v Zurich American Ins Co, 312 Mich. App. 244; 876 NW2d 839 (2015).

                             II. STANDARD OF REVIEW

       We review de novo questions of statutory interpretation. Jesperson v Auto Club

Ins Ass’n, 499 Mich. 29, 34; 878 NW2d 799 (2016). When interpreting a statute, the

primary rule of construction is to discern and give effect to the Legislature’s intent, the

most reliable indicator of which is the clear and unambiguous language of the statute. Id.

We enforce such language as written, giving effect to every word, phrase, and clause. Id.

We also review de novo the grant or denial of a motion for summary disposition. Id.

                                     III. ANALYSIS

      The no-fault act allows a person injured in an automobile accident to recover PIP

benefits for certain reasonably necessary expenses incurred for the care, recovery, and

rehabilitation of the injured person. MCL 500.3107(1)(a). This recovery is limited by,

among other provisions, MCL 500.3145(1), which provides:

              An action for recovery of personal protection insurance benefits
       payable under this chapter for accidental bodily injury may not be
       commenced later than 1 year after the date of the accident causing the
       injury unless written notice of injury as provided herein has been given to
       the insurer within 1 year after the accident or unless the insurer has
       previously made a payment of personal protection insurance benefits for the


                                            4
       injury. If the notice has been given or a payment has been made, the action
       may be commenced at any time within 1 year after the most recent
       allowable expense, work loss or survivor’s loss has been incurred.
       However, the claimant may not recover benefits for any portion of the loss
       incurred more than 1 year before the date on which the action was
       commenced. The notice of injury required by this subsection may be given
       to the insurer or any of its authorized agents by a person claiming to be
       entitled to benefits therefor, or by someone in his behalf. The notice shall
       give the name and address of the claimant and indicate in ordinary language
       the name of the person injured and the time, place and nature of his injury.

       Therefore, under MCL 500.3145(1), a claim for PIP benefits must be filed within

one year after the accident causing the injury unless either of two exceptions applies: (1)

the insurer was properly notified of the injury, or (2) the insurer had previously paid PIP

benefits for the same injury. Jesperson, 499 Mich. at 39. Here, defendant was not added

to the complaint until thirteen months after plaintiff’s accident. It is undisputed that the

second exception does not apply in this case. The issue is whether the first exception

applies in this case—that is, whether defendant was properly notified of plaintiff’s

injuries by the medical bills and records provided to defendant by The Nebraska Medical

Center.

       The Court of Appeals considered the first exception in a string of cases published

in the 1980s. In Dozier v State Farm Mut Auto Ins Co, 95 Mich. App. 121, 128; 290

NW2d 408 (1980), the Court of Appeals held that substantial compliance with the

written-notice provision can preserve a claim under MCL 500.3145(1). 2 In reaching this

conclusion, the Dozier panel relied on the need to construe notice provisions in favor of


2
 However, the Dozier Court did not address whether notice had actually been given in
compliance with MCL 500.3145(1) because the Court determined that the defendant had
waived its right to assert insufficiency of the notice. Dozier, 95 Mich. App. at 130.



                                             5
the insured. Id. at 129. The panel stated that the purpose of the notice provision was

“ ‘to provide time to investigate and to appropriate funds for settlement purposes.’ ” Id.

at 128, quoting Davis v Farmers Ins Group, 86 Mich. App. 45, 47; 272 NW2d 334 (1978).

A subsequent Court of Appeals panel relied on Dozier in holding that an “Auto Accident

Notice” that did not indicate the nature of the plaintiff’s injury nonetheless constituted

notice under MCL 500.3145(1) because it substantially complied with the notice

provision. Walden v Auto Owners Ins Co, 105 Mich. App. 528, 534; 307 NW2d 367

(1981). Similarly, in Lansing Gen Hosp, Osteopathic v Gomez, 114 Mich. App. 814, 825;

319 NW2d 683 (1982), the Court of Appeals held that written notification provided by an

insurance agent to the defendant insurance company was sufficient to preserve the

plaintiff medical provider’s claim under MCL 500.3145(1). Although the notice did not

name one of the injured parties, it “was sufficient to provide time for defendant Auto-

Owners to investigate the accident.” Id. By contrast, in Heikkinen v Aetna Cas & Surety

Co, 124 Mich. App. 459, 463-464; 335 NW2d 3 (1981), the Court of Appeals held that a

death certificate transmitted by the plaintiff to her insurance agent for the purpose of

filing a tax return did not create sufficient notice under MCL 500.3145(1) that a claim

might be filed. Even though the certificate contained all of the information required by

MCL 500.3145(1), it was not presented under circumstances suggesting the existence of a

claim for PIP benefits—rather, it was presented explicitly for the purpose of a tax return.

Id. Therefore, under this line of cases, a claim for PIP benefits may be preserved if a

plaintiff substantially complies with the purpose of the statute, even if all of the statutory

requirements are not met. However, as seen in Heikkinen, fulfilling all of the stated




                                              6
requirements of the statute may not necessarily preserve a claim if the purpose of the

statute is not fulfilled.

       The Court of Appeals in this case concluded that the medical bills and records sent

to defendant did not constitute notice for the purposes of MCL 500.3145(1) because these

documents did not evince an intent to make a claim for PIP benefits. The Court of

Appeals held that, although the medical bills and records included all of the information

required by the final sentence of MCL 500.3145(1), 3 they did not serve the purpose of a

notice provision—“ ‘to provide time to investigate and to appropriate funds for settlement

purposes.’ ” Perkovic, 312 Mich. App. at 254, quoting Dozier, 95 Mich. App. at 128

(quotation marks omitted).     The Court of Appeals reasoned that, unlike the notice

provided in Dozier, Walden, or Gomez, nothing about the medical records and bills sent

to defendant in this case would have alerted defendant to the possible pendency of a no-

fault claim. Therefore, as in Heikkinen, the documents provided in this case did not

fulfill the purposes of the notice statute. Perkovic, 312 Mich. App. at 258.

       We disagree with the Court of Appeals’ reliance on the perceived purpose of the

notice requirement of MCL 500.3145(1) because such reliance runs contrary to our

established canons of statutory interpretation. The first sentence of MCL 500.3145(1)

creates an exception to the one-year statute of limitations when “written notice of injury

as provided herein has been given to the insurer” within the appropriate time frame. The

penultimate sentence provides the method of notice—it “may be given to the insurer or


3
  Specifically, “the name and address of the claimant and . . . the name of the person
injured and the time, place and nature of his injury.” MCL 500.3145(1).



                                            7
any of its authorized agents by a person claiming to be entitled to benefits therefor, or by

someone in his behalf”—while the final sentence defines the substance of the notice—it

“shall give the name and address of the claimant and indicate in ordinary language the

name of the person injured and the time, place and nature of his injury.”             MCL

500.3145(1). Nothing in MCL 500.3145(1) suggests that a notice provision’s purpose is

“to provide time to investigate and to appropriate funds for settlement purposes,” Dozier,
95 Mich. App. at 128, or that such a purpose overrides the requirements enshrined in the

statutory language itself. (Quotation marks and citation omitted.) The Court of Appeals’

reliance on the perceived purpose of the statute runs counter to the rule of statutory

construction directing us to discern legislative intent from plain statutory language.

“When the plain and ordinary meaning of statutory language is clear, judicial

construction is neither necessary nor permitted.” Pace v Edel-Harrelson, 499 Mich. 1, 6;

878 NW2d 784 (2016).

       As stated in note 3 of this opinion, the plain language of the statute lists what

information the written notice must include in the final sentence: “The notice shall give

the name and address of the claimant and indicate in ordinary language the name of the

person injured and the time, place and nature of his injury.” MCL 500.3145(1). The

provision does not mandate any particular format for this notice, nor does it require

language explicitly indicating a possible claim for benefits. The Legislature could have

elected to include such language, but did not.

       While MCL 500.3145(1) includes the word “claimant,” this alone does not require

a statement that a claim is forthcoming. A “claimant” is “one that asserts a right or




                                             8
title[.]” Merriam-Webster’s Collegiate Dictionary (11th ed). 4 The person who asserts a

right or title is the party that ultimately makes a claim—in this case, plaintiff, whose

name and address appeared on the bills and records received by defendant. The statute

contains no temporal requirement that the insured be claiming benefits at the time the

notice of injury is transmitted to the insurer.        The dissent reads such a temporal

requirement into the sentence providing that notice “may be given to the insurer . . . by a

person claiming to be entitled to benefits therefor, or by someone in his behalf,” arguing

that the use of the present participle “claiming” means that the insured must be making a

claim at the time that notice is sent to the insurer. But this language appears in the

penultimate sentence of the statute, which describes who is permitted to transmit notice;

it is not a part of the final sentence that mandates the contents of the notice. It is a

strained reading of the statute to import into the final sentence describing what the notice

“shall give” an additional requirement that the insured be making an active claim of

benefits, which the dissent infers from the preceding sentence that merely sets out who

may give notice.

       The fact that plaintiff might have been unaware of The Nebraska Medical Center’s

transmission of notice to defendant is not detrimental to his claim. The penultimate

sentence of MCL 500.3145(1) provides that notice may be given “by a person claiming to

be entitled to benefits therefor, or by someone in his behalf.” (Emphasis added.) The

Legislature’s use of “in his behalf” here is telling, and it renders insignificant the fact that


4
  Similarly, Black’s Law Dictionary (10th ed) defines “claimant” as “[s]omeone who
asserts a right or demand . . . .”



                                               9
the notice was sent to defendant by The Nebraska Medical Center, a nonparty. “The

phrase in behalf of traditionally means ‘in the interest, support, or defense of’; on behalf

of means ‘in the name of, on the part of, as the agent or representative of.’ ” Black’s Law

Dictionary (10th ed), p 184 (defining the word “behalf”). Therefore, while “on his

behalf” might have suggested the need for an agency relationship between plaintiff and

The Nebraska Medical Center, the Legislature’s chosen phrase—“in his behalf”—has no

such connotation. That is, the category of those who may send notice “in his behalf” is

broader than those who may send notice “on his behalf.” While the distinction may be

fading in modern usage, see Merriam-Webster’s Collegiate Dictionary (11th ed), p 110

(defining the word “behalf”), the fact that the Legislature elected to use the broader

phrase “in his behalf,” rather than the narrower phrase, “on his behalf,” demonstrates that

the provision of notice need only have been in plaintiff’s interest to satisfy MCL

500.3145(1).

       That the “in his behalf” language of MCL 500.3145(1) means that the notice can

be provided to the insurer without the knowledge or direction of the insured further

refutes the dissent’s contention that the insured must be actively claiming benefits at the

time the notice is sent to the insurer. The “or by someone in his behalf” clause allows

someone to provide notice in behalf of the “person claiming to be entitled to benefits.”

There is no language in this clause suggesting that “someone” would have to label the

notice as a claim for no-fault benefits, and it would be strange if the language were to

create a distinction between the notice requirements based on the notice provider. In

sum, the plain language of this sentence regarding the provision of notice does not




                                            10
impose any unarticulated requirements as to the form of the notice, such as an explicit

request for no-fault benefits.

       Therefore, we conclude that the notice given in this case satisfied the first

exception of MCL 500.3145(1) so that the one-year statute of limitations does not bar

plaintiff’s claim.    The documents transmitted to defendant contained all of the

information required by MCL 500.3145(1) and were sent in behalf of plaintiff by The

Nebraska Medical Center. The statute does not require any additional information about

the possible pendency of a claim.

                                    IV. CONCLUSION

       We hold that, under the circumstances of this case, plaintiff satisfied the notice

requirements of MCL 500.3145(1). Therefore, plaintiff’s claim was not barred by the no-

fault act’s one-year statute of limitations. Accordingly, we reverse the judgment of the

Court of Appeals, vacate the trial court’s grant of summary disposition in defendant’s

favor, and remand to the trial court for further proceedings consistent with this opinion.


                                                         Richard H. Bernstein
                                                         Stephen J. Markman
                                                         Brian K. Zahra
                                                         Bridget M. McCormack
                                                         David F. Viviano
                                                         Joan L. Larsen




                                             11
                           STATE OF MICHIGAN

                                    SUPREME COURT


DRAGEN PERKOVIC,

             Plaintiff-Appellant,

v                                                          No. 152484

ZURICH AMERICAN INSURANCE
COMPANY,

             Defendant-Appellee.


YOUNG, J. (dissenting).
      Although I largely agree with the reasoning of the majority opinion, I respectfully

dissent from the result. I would hold that defendant is entitled to summary disposition,

affirming on alternative grounds the judgment of the Court of Appeals. I disagree with

the majority that the alleged notice sent to defendant by The Nebraska Medical Center

was given to an insurer by or in behalf of “a person claiming to be entitled to” personal

protection insurance benefits under the no-fault act for accidental bodily injury, as

required by MCL 500.3145(1). Neither the medical bill nor the medical records sent to

defendant indicated that the documents were sent in behalf of a person claiming at that

time to be entitled to no-fault benefits, as opposed to other benefits payable under the

insurance contract.

                      I. FACTS AND PROCEDURAL HISTORY

      Plaintiff, a Michigan resident, was in an automobile accident on February 28,

2009, while operating a semitruck in Nebraska. He was taken by ambulance to The
Nebraska Medical Center (NMC), where he received emergency medical treatment. At

the time of the accident, the company for which plaintiff worked had an insurance policy

with defendant. On April 30, 2009, NMC sent defendant a bill for the medical services it

provided to plaintiff, along with plaintiff’s medical records. Defendant denied payment

for these services, stating that there was “[n]o injury report on file for this person.”

         Plaintiff filed suit on August 11, 2009, seeking unpaid personal protection

insurance (PIP) benefits.     Plaintiff named only his personal insurer in the original

complaint. Plaintiff did not amend his complaint to add defendant until March 25, 2010.

After being adjudicated the highest-priority insurer, defendant moved for summary

disposition under MCR 2.116(C)(7).         Defendant argued that plaintiff’s claims were

barred by the one-year statute of limitations in MCL 500.3145(1), because defendant was

not added to the case until more than one year after the accident. Plaintiff claimed the

period of limitations had been extended because “written notice of injury” was “given to

the insurer within 1 year after the accident.” 1        The Wayne Circuit Court granted

defendant’s motion for summary disposition, and the Court of Appeals affirmed. 2

                                       II. ANALYSIS

         I would affirm the grant of summary disposition to defendant, but, like the

majority, I disagree with the reasoning of the Court of Appeals. The critical holding of

the Court of Appeals was that “the medical bill and medical records, although sufficient



1
    MCL 500.3145(1).
2
    Perkovic v Zurich American Ins Co, 312 Mich. App. 244, 258; 876 NW2d 839 (2015).



                                               2
in content, did not fulfill the purposes of the statute.” 3 As the majority opinion explains,

the Court of Appeals erroneously elevated its perception of the statute’s “purpose” over

the plain statutory text. 4 To the extent that this holding was based on previous Court of

Appeals cases that deviated from the text of MCL 500.3145(1) and created something

akin to an “actual notice” or a “substantial compliance” requirement, I would take this

opportunity to clearly disavow that precedent. 5

       Instead, as the majority holds, what is required is actual compliance with the

statute. 6 MCL 500.3145(1) reads as follows:


3
  Id., citing Heikkinen v Aetna Cas & Surety Co, 124 Mich. App. 459, 464; 335 NW2d 3
(1981).
4
  People v Allen, 499 Mich. 307, 315; 884 NW2d 548 (2016) (“The Legislature is
presumed to have intended the meaning it plainly expressed in the statute. When the
statutory language is clear and unambiguous, judicial construction is not permitted and
the statute is enforced as written.”) (citations omitted).
5
  See Dozier v State Farm Mut Auto Ins Co, 95 Mich. App. 121, 128; 290 NW2d 408
(1980) (“[S]ubstantial compliance with the written notice provision which does in fact
apprise the insurer of the need to investigate and to determine the amount of possible
liability of the insurer’s fund, is sufficient compliance under § 3145(1).”); Heikkinen, 124
Mich. App. at 463-464 (noting that the plaintiff “had strictly complied with the contents
requirements” of MCL 500.3145, but holding that notice was nonetheless insufficient
because it did not “ ‘in fact apprise the insurer of the need to investigate and to determine
the amount of possible liability’ ”), quoting Dozier, 95 Mich. App. at 128.

       The majority opinion implicitly disapproves of Dozier, 95 Mich. App. 121, but
ultimately only distinguishes that case and Heikkinen, 124 Mich. App. 459. I would
explicitly hold that these cases are no longer good law.
6
  See Devillers v Auto Club Ins Ass’n, 473 Mich. 562, 582; 702 NW2d 539 (2005)
(“Statutory . . . language must be enforced according to its plain meaning, and cannot be
judicially revised or amended to harmonize with the prevailing policy whims of members
of this Court.”).



                                             3
                An action for recovery of personal protection insurance benefits
        payable under this chapter for accidental bodily injury may not be
        commenced later than 1 year after the date of the accident causing the
        injury unless written notice of injury as provided herein has been given to
        the insurer within 1 year after the accident or unless the insurer has
        previously made a payment of personal protection insurance benefits for the
        injury. If the notice has been given or a payment has been made, the action
        may be commenced at any time within 1 year after the most recent
        allowable expense, work loss or survivor’s loss has been incurred.
        However, the claimant may not recover benefits for any portion of the loss
        incurred more than 1 year before the date on which the action was
        commenced. The notice of injury required by this subsection may be given
        to the insurer or any of its authorized agents by a person claiming to be
        entitled to benefits therefor, or by someone in his behalf. The notice shall
        give the name and address of the claimant and indicate in ordinary language
        the name of the person injured and the time, place and nature of his
        injury.[7]

        To toll the statute of limitations, MCL 500.3145(1) requires that notice be given

“to the insurer . . . by a person claiming to be entitled to benefits therefor, or by someone

in his behalf.” I agree with the majority opinion that NMC was acting “in [plaintiff’s]

behalf,” and that the notice satisfied the relevant substantive requirements defined in the

final sentence of MCL 500.3145(1). However, the majority opinion also holds that the

notice must be given by or in behalf of the party that ultimately makes a claim under the

no-fault act—that is, by “a person claiming to be entitled to benefits” at the time the

action is commenced. I believe instead, on the basis of the statutory context, that this

clause requires that the notice be given by “a person claiming to be entitled to benefits” at

the time the notice is given. As I will explain, the notice sent by NMC in this case was




7
    Emphasis added.



                                             4
insufficient because it was not sent by or in behalf of a person claiming to be entitled to

PIP benefits.

         Under the last antecedent rule, the descriptive clause, “claiming to be entitled to

benefits,” modifies the noun “person.” 8         The present participle “claiming” does not

immediately connote the exact time at which the statutory “person” must be claiming

entitlement to no-fault benefits. The ordinary meaning of the verb “claim” is “to ask for

[especially] as a right.” 9 Again, this definition could lend itself to either interpretation: a

person can assert a right to no-fault benefits at the time the action is initiated or the time

the notice is given. A person could “claim” to be entitled to no-fault benefits either by

filing a no-fault action or by asserting that “right” in a letter to an insurer. 10

         The statutory context more clearly shows that the most reasonable reading of this

provision is that the person must be claiming “personal protection insurance

benefits . . . for accidental bodily injury” at the time the notice is given.             MCL

500.3145(1) elsewhere uses the term “claimant,” 11 but in the disputed clause specifies

that notice must be given “by a person claiming to be entitled to benefits.” The fact that

the Legislature chose to use this descriptive clause, rather than merely saying that notice

8
    MCL 500.3145(1).
9
 Merriam-Webster’s Collegiate Dictionary (11th ed). See also The American Heritage
Dictionary of the English Language (5th ed) (defining “claim” as “[t]o demand, ask for,
or take as one’s own or one’s due”).
10
     See Merriam-Webster’s Collegiate Dictionary (11th ed).
11
  Specifically, the third sentence of MCL 500.3145(1) states, “However, the claimant
may not recover benefits . . . .” (Emphasis added.) The fifth sentence states, “The notice
shall give the name and address of the claimant . . . .” Id. (emphasis added).



                                                5
must be given “by a claimant,” suggests that the person giving notice must in fact be

“claiming to be entitled to benefits” at the time that person notifies the insurer. 12

         Plaintiff argues that because the disputed sentence states that notice “may be given

to the insurer . . . by a person claiming to be entitled to benefits therefor,” 13 this clause

cannot define a requirement for the statutory notice of injury. “May” generally denotes

something that is permissive rather than mandatory, in contrast to the word “shall,” which

is used in the second sentence. 14 However, in the context of the sentence and this

statutory provision, “may” is more reasonably read as stating that notice may be given

either “by a person claiming to be entitled to benefits” or “by someone in his behalf,” but

notice must be given by someone claiming no-fault benefits. 15 The word “may” is

permissive with regard to which of the two defined categories of persons may give the

notice, but the sentence as a whole creates a mandatory requirement. Indeed, to read this

sentence as plaintiff suggests would render it surplusage. 16 If notice could be given by

12
  This requirement is the same regardless of who is providing notice, contrary to the
majority’s suggestion that this reading of the statute creates “a distinction between the
notice requirements based on the notice provider.” Ante at 10.
13
     MCL 500.3145(1) (emphasis added).
14
   See, e.g., Browder v Int’l Fidelity Ins Co, 413 Mich. 603, 612; 321 NW2d 668 (1982)
(“A necessary corollary to the plain meaning rule is that courts should give the ordinary
and accepted meaning to the mandatory word ‘shall’ and the permissive word ‘may’
unless to do so would clearly frustrate legislative intent as evidenced by other statutory
language or by reading the statute as a whole.”).
15
     See MCL 500.3145(1).
16
   See Koontz v Ameritech Servs, Inc, 466 Mich. 304, 312; 645 NW2d 34 (2002) (“Courts
must give effect to every word, phrase, and clause in a statute, and must avoid an
interpretation that would render any part of the statute surplusage or nugatory.”).



                                               6
the two specified categories of persons, but need not be given by either, it is unclear what

purpose this language would accomplish.

           NMC sent defendant a bill for the services NMC had rendered to plaintiff along

with plaintiff’s medical records. The parties agree on appeal that these are the only

documents that could possibly constitute notice under MCL 500.3145(1). There is no

indication that the bill stated that plaintiff, or NMC acting “in his behalf,” was seeking

payment of PIP benefits, rather than payment of other benefits under the insurance

policy. 17 NMC did not otherwise contact defendant at the time this notice was sent to

apprise defendant that it was acting in behalf of a person “claiming to be entitled to

benefits therefor.” 18 MCL 500.3145(1) may not have required NMC to have included in

the bill a statement containing the exact language, “these documents are sent in behalf of

a person claiming PIP benefits under the no-fault act,” but it did require that the notice be

sent by or in behalf of a person actively claiming PIP benefits. That was not the case

here.

           Plaintiff argues that because the insurance policy covered no-fault benefits,

defendant was notified that this claim for benefits under the policy could lead to a no-



17
   MCL 500.3145(1) (“An action for recovery of personal protection insurance benefits
payable under this chapter for accidental bodily injury may not be commenced later than
1 year after the date of the accident causing the injury unless written notice of injury as
provided herein has been given to the insurer within 1 year after the accident . . . . The
notice of injury required by this subsection may be given to the insurer or any of its
authorized agents by a person claiming to be entitled to benefits therefor, or by someone
in his behalf.”) (emphasis added).
18
     Id.



                                              7
fault claim. However, the insurance policy that defendant issued to plaintiff’s employer

did not solely cover no-fault PIP benefits; conceivably, the documents sent to defendant

by NMC could have been claiming other benefits due under the policy.                MCL

500.3145(1) requires notice that a person is claiming no-fault benefits, not that a person

could claim or might possibly be claiming no-fault benefits.

                                  III. CONCLUSION

      The medical bill was not given to defendant “by a person claiming to be entitled to

benefits therefor, or by someone in his behalf.” Therefore, the medical bill and records

were insufficient to avoid operation of the statute of limitations in MCL 500.3145(1). On

the basis of this alternative analysis, I would affirm both the judgment of the Court of

Appeals and the trial court’s decision granting summary disposition to defendant.


                                                       Robert P. Young, Jr.




                                            8